t c summary opinion united_states tax_court cheryl lynn de werff petitioner v commissioner of internal revenue respondent docket no 16355-08s filed date cheryl lynn de werff pro_se matthew d carlson for respondent ruwe judge this case was heard pursuant to the provisions of section of the internal_revenue_code in effect when the petition was filed pursuant to sec_7463 the decision to 1unless otherwise indicated all section references are to the internal_revenue_code and all rule references are to the tax_court rules_of_practice and procedure be entered is not reviewable by any other court and this opinion shall not be treated as precedent for any other case respondent determined a dollar_figure deficiency in petitioner’s federal_income_tax and a dollar_figure accuracy-related_penalty pursuant to sec_6662 after concessions by respondent the issues for decision are whether petitioner is entitled to a medical_expense_deduction in excess of that allowed by respondent whether petitioner is entitled to certain charitable_contribution deductions whether petitioner is entitled to certain miscellaneous_itemized_deductions reported on schedule a itemized_deductions and whether petitioner is liable for an accuracy-related_penalty pursuant to sec_6662 background some of the facts have been stipulated and are so found the stipulation of facts and the attached exhibits are incorporated herein by reference at the time the petition was filed petitioner resided in california petitioner timely filed a form_1040 u s individual_income_tax_return on the return petitioner reported adjusted_gross_income of dollar_figure and claimed itemized_deductions of dollar_figure on schedule a petitioner claimed certain itemized_deductions as follows expense amount medical and dental cash gifts to charity noncash gifts to charity miscellaneou sec_1dollar_figure big_number big_number big_number 1petitioner claimed dollar_figure of medical_expenses after application of the 5-percent floor see sec_213 petitioner’s claimed medical_expenses deduction was dollar_figure 2petitioner’s claimed miscellaneous deductions included dollar_figure for unreimbursed employee_expenses dollar_figure for tax preparation fees and dollar_figure for asset preservation after application of the 2-percent floor see sec_67 petitioner’s claimed miscellaneous itemized_deduction was dollar_figure during petitioner paid dollar_figure in copayments for prescription drugs dollar_figure for alternative healing prescribed by a physician dollar_figure for copayments for doctor’s visits and dollar_figure for travel_expenses associated with doctor’s visits during petitioner paid dollar_figure in cash charitable_contributions attached to her return was a form_8283 noncash charitable_contributions in which petitioner described property that she allegedly donated as various household_items and clothing petitioner produced self-prepared lists of hundreds of items allegedly donated to charity the lists contain the alleged cost of each property when new and a self- estimated value at the time of donation during petitioner was employed as director of professional development by the solano county office of education scoe in fairfield california attached to her return was a form_2106 employee business_expenses on the form_2106 petitioner claimed the following business_expenses expense amount dollar_figure vehicle expense parking fees tolls and transportation travel expense while away_from_home_overnight other business_expenses big_number subtotal big_number big_number meals and entertainment big_number less employer reimbursements subtotal big_number less percent of meals and entertainment total employee business_expenses big_number big_number big_number scoe had an employee reimbursement policy scoe reimbursed petitioner dollar_figure for food travel and meeting supplies petitioner did not request reimbursement for any other expenses she incurred above the dollar_figure that scoe reimbursed the portion of scoe’s reimbursement policy petitioner provided specifically covers travel and conferences according to the reimbursement policy employees who are required to use their cars for travel approved by their supervisors shall be reimbursed with respect to attendance at meetings conferences and conventions these expenses require prior authorization by the county superintendent of schools and may be reimbursed the reimbursement policy sets forth requirements for obtaining approval of travel and for claim reimbursement petitioner has not shown that scoe would not have reimbursed her if she had requested reimbursement for her expenses although respondent does not agree that the following amounts deducted as employee business_expenses were ordinary or necessary to petitioner’s trade_or_business the parties agree that petitioner paid the following amounts during dollar_figure for car payments and dollar_figure for car insurance dollar_figure for parking fees and transportation dollar_figure for what petitioner claimed as traveling expenses miscellaneous expenses dollar_figure claimed for continuing education dollar_figure claimed as telephone expenses dollar_figure claimed for postage dollar_figure claimed for professional books and magazines dollar_figure for a claimed program for teachers expense dollar_figure for office supplies dollar_figure for what was claimed as other business related expenses dollar_figure to the dmv dollar_figure claimed for professional dues and dollar_figure for gifts and dollar_figure for what petitioner claimed were meals and entertainment_expenses and dollar_figure for food for scoe events discussion a burden_of_proof a taxpayer generally bears the burden of proving error in the commissioner’s determinations rule a 290_us_111 the burden_of_proof may shift to the commissioner in certain circumstances if the taxpayer introduces credible_evidence maintained required records and fully cooperated with the commissioner’s reasonable requests sec_7491 and a and b petitioner has neither asserted nor met the requirements for shifting the burden_of_proof to respondent b itemized_deductions deductions are a matter of legislative grace and the taxpayer bears the burden of proving she is entitled to the deductions claimed rule a 503_us_79 292_us_435 a taxpayer must substantiate amounts claimed as deductions by producing evidence and records necessary to establish that she is entitled to the deductions sec_6001 sec_1_6001-1 income_tax regs medical_expense_deduction sec_213 allows a deduction for expenses paid during the taxable_year not_compensated_for_by_insurance_or_otherwise for medical_care of the taxpayer a spouse or a dependent to the extent that such expenses exceed percent of the taxpayer’s adjusted_gross_income the term medical_care includes amounts paid for the diagnosis cure mitigation treatment or prevention of disease or for the purpose of affecting any structure or function of the body for transportation primarily for and essential to medical_care or for insurance sec_213 b d however amounts paid during the taxable_year for medicine or a drug are taken into account only if the medicine or drug is a prescribed_drug or insulin sec_213 the term prescribed_drug means a drug or biological which requires a physician’s prescription for its use by an individual sec_213 petitioner alleges that a portion of her medical_expense_deduction is related to alternative healing and medications the only documentary_evidence petitioner provided is a doctor’s note dated date years after the year at issue recommending that petitioner take vitamins minerals and herbs to supplement her regular diet and a computer printout of her alleged medical expenditures petitioner has not provided receipts copies of canceled checks or bank statements to substantiate her alleged medical_expenses moreover petitioner has not established what the so-called alternative healing and medication is other than her self-serving and unverified testimony which we are not required to and do not accept see 87_tc_74 petitioner has failed to establish that she paid for medical_care or that her dietary supplements require a physician’s prescription see sec_213 b d accordingly we hold that petitioner is entitled to a medical_expense_deduction only for the dollar_figure she paid for prescription drugs dollar_figure paid for doctor’s visits and dollar_figure paid for travel to doctors that the parties stipulated the total of these amounts is subject_to the percent adjusted_gross_income threshold charitable_contributions deduction in general sec_170 allows as a deduction any charitable_contribution the payment of which is made within the taxable_year deductions for charitable_contributions are allowable only if verified under regulations prescribed by the secretary sec_170 109_tc_258 affd without published opinion 166_f3d_332 4th cir a cash charitable_contributions a cash contribution to charity made on or before date in an amount less than dollar_figure may be substantiated with a canceled check a receipt or other reliable evidence showing the name of the donee the date of the contribution and the amount of the contribution alami el moujahid v commissioner tcmemo_2009_42 sec_1_170a-13 income_tax regs the parties agree that petitioner paid dollar_figure in charitable cash contributions during petitioner has failed to establish that she made any other cash contributions to 2there are now stricter requirements for cash contributions to charity sec_170 charity during accordingly we hold that petitioner may deduct only dollar_figure as a cash charitable_contribution b noncash charitable_contributions for charitable_contributions made in property other than cash the value of the contribution is the fair_market_value at the time of contribution hewitt v commissioner supra pincite sec_1_170a-1 income_tax regs the fair_market_value of contributed_property is the price at which the property would change hands between a willing buyer and a willing seller neither being under any compulsion to buy or sell and both having reasonable knowledge of relevant facts sec_1_170a-1 income_tax regs generally for noncash charitable_contributions of property a taxpayer must maintain for each contribution a receipt from the donee showing the name of the donee the date and location of the contribution and a description of the property in detail reasonably sufficient under the circumstances sec_1 170a- b income_tax regs petitioner claimed noncash charitable_contributions of dollar_figure and on her return described the items as various household_items and clothing petitioner produced lists of noncash contributions that contain hundreds of items such as more than a dozen necklaces and bracelets bras and other intimate apparel and undergarments decorative soaps and candles including great smelling rose candle several porcelain dolls dozens of pairs of shoes pins earrings watches hair clips wallpaper etc however the alleged records petitioner provided to substantiate her charitable_contributions are inconsistent and unreliable petitioner’s records indicate that she made contributions to three charitable organizations during united cerebral palsy community projects inc and goodwill the receipts petitioner provided show different dates date to united cerebral palsy date to community projects inc and date to goodwill however on the form_8283 petitioner claimed that she contributed various household_items and clothing to goodwill with an alleged fair_market_value of dollar_figure on date furthermore petitioner’s self- prepared tax summary report indicates that on date trailer full of goods was donated to goodwill although petitioner provided two statements from terry lee green of rent- a-husband one dated date and the other date stating that he took several large bags of clothing and household goods to goodwill the only receipt from goodwill is dated date we find petitioner’s lists and receipts to be inconsistent and unreliable accordingly we sustain respondent’s determination denying petitioner a deduction for noncash charitable_contributions miscellaneous_itemized_deductions a unreimbursed employee_expenses on schedule a attached to her return petitioner claimed dollar_figure for unreimbursed employee_expenses respondent agrees that petitioner made certain expenditures but argues that she has failed to establish that they were ordinary and necessary employee business_expenses sec_162 generally allows as a deduction all the ordinary and necessary expenses paid_or_incurred during the taxable_year in carrying on any trade_or_business a taxpayer may be in the trade_or_business of being an employee and as such may deduct business_expenses 91_tc_352 79_tc_1 the taxpayer bears the burden of proving that claimed expenses were ordinary and necessary as required by sec_162 to be ordinary the transaction which gives rise to the expense must be of a common or frequent occurrence in the type of business involved 308_us_488 to be necessary an expense must be appropriate and helpful to the taxpayer’s business welch v helvering u s pincite additionally the expenditure must be directly connected with or pertaining to the taxpayer’s trade_or_business sec_1 a income_tax regs sec_262 prohibits deductions for personal living or family_expenses a trade_or_business expense deduction is not allowable to an employee to the extent that the employee is entitled to reimbursement from her employer for an expenditure related to her status as an employee 788_f2d_1406 9th cir affg tcmemo_1984_533 lucas v commissioner supra pincite this rule forecloses an avenue for tax manipulation by preventing the taxpayer from converting a business_expense of her company into one of her own by simply failing to seek reimbursement orvis v commissioner supra pincite petitioner bears the burden of establishing that scoe would not have reimbursed her for such expenses see 24_tc_21 benson v commissioner tcmemo_2007_113 putnam v commissioner tcmemo_1998_285 of the dollar_figure of itemized_deductions petitioner claimed on her federal tax_return dollar_figure was claimed for unreimbursed employee_expenses during petitioner received dollar_figure in wages from scoe and scoe reimbursed petitioner dollar_figure for food travel and meeting supplies sec_274 provides heightened substantiation requirements for inter alia vehicle transportation travel meals lodging gifts and cellular telephone expenses sec_274 requires the taxpayer to establish by adequate_records or by sufficient evidence corroborating the taxpayer’s own statement a the amount of such expense or other item b the time and place of the travel entertainment amusement recreation or use of the facility or property or the date and description of the gift c the business_purpose of the expense or other item and d the business relationship to the taxpayer of persons entertained using the facility or property or receiving the gift i vehicle petitioner claimed vehicle expenses of dollar_figure scoe’s reimbursement policy provides in pertinent part that an employee required to use his her own car for travel approved by his her supervisor shall be reimbursed for mileage at the rate currently in force on a monthly basis the reimbursement policy also states that employees are reimbursed for actual mileage driven beyond their travel to and from the work site although petitioner did not testify whether she sought approval from her supervisor for the vehicle expenses claimed she did testify that she did not seek reimbursement petitioner has failed to show that she would not have been reimbursed for the claimed vehicle expenses had she sought reimbursement from scoe furthermore most of the entries on her travel log are insufficient to establish the place of the travel or the business_purpose of the expenses see sec_274 consequently petitioner has failed to carry her burden_of_proof and we therefore sustain respondent’s determination disallowing any deduction for vehicle expenses ii parking and transportation petitioner claimed that she paid dollar_figure for parking fees and transportation during the parties agree that petitioner paid dollar_figure for parking fees and transportation during scoe’s reimbursement policy expressly provides for the reimbursement of parking fees taxi fares and tolls without receipts however petitioner did not seek reimbursement furthermore petitioner has not offered any credible documentary or testimonial evidence establishing that the parking fees and transportation costs claimed on her federal tax_return were ordinary and necessary to her business as an employee of scoe nor has she established any related business_purpose accordingly petitioner is not entitled to deduct any amount for parking fees tolls and transportation costs iii travel petitioner claimed that she paid dollar_figure for travel during travel_expenses are also covered by scoe’s reimbursement policy petitioner’s tax summary report for appears to indicate that many of the travel_expenses relate to various conferences she attended again scoe’s reimbursement policy expressly covers attendance at conferences and petitioner did not seek reimbursement from scoe for these expenses petitioner has failed to establish that she would not have been reimbursed for her travel_expenses and also has failed to establish any ordinary and necessary business_purpose for the expenses claimed accordingly petitioner is not entitled to deduct any amount for travel expense iv meals petitioner claimed an dollar_figure deduction for meals meals are also covered by scoe’s reimbursement policy the reimbursement policy provides that petitioner could have either accepted a standard reimbursement rate for meals without having to provide receipts or provided receipts and received reimbursement for the actual and necessary costs of meals petitioner has failed to establish both that she paid the amount claimed as a meals expense and that there was a related business_purpose accordingly petitioner is not entitled to a deduction for meal expenses v continuing education petitioner claimed a dollar_figure deduction for continuing education expenses petitioner testified that she was required to complete hours of professional development to retain a teaching credential and an administrative service credential petitioner has not established that a teaching credential or an administrative service credential was necessary to maintain her position as director of professional development for scoe petitioner has also failed to establish that she paid the amount claimed and that the expense was ordinary and necessary accordingly petitioner is not entitled to a deduction for continuing education expenses vi telephone petitioner claimed a dollar_figure deduction for telephone expenses this expense allegedly relates to petitioner’s pacific bell telephone bills and a few cellular phone and hotel phone calls petitioner has established neither a business_purpose nor that she actually paid these expenditures personal telephone bills are typically not deductible as they are a personal_expense see sec_262 accordingly petitioner is not entitled to a deduction for telephone expenses vii postage petitioner claimed a dollar_figure deduction for postage expenses petitioner’s tax summary report appears to indicate that her postage expenses were personal for example petitioner claimed postage expenses for victoria’s secret coldwater creek horchow and frederick’s mail order petitioner has not established by either documentary or testimonial evidence how these expenses relate to her trade_or_business as an employee of scoe accordingly petitioner is not entitled to deduct postage expenses viii books and magazines petitioner claimed a dollar_figure deduction for expenses for professional books and magazines the parties have agreed that petitioner paid dollar_figure for these expenses petitioner failed to establish by documentary or testimonial evidence either what books or magazines were purchased or how they related to her business as an employee of scoe accordingly petitioner is not entitled to deduct any amount for book and magazine expenses ix teaching and office supplies petitioner claimed a dollar_figure deduction for teaching and office supplies the parties have agreed that petitioner paid dollar_figure for a program for teachers and dollar_figure for the alleged office supplies the purported supplies expenses included among other things items such as stationery cards for employees a phone battery cds fancy paper a videotape from gentle yoga lamps a daily planner and over dollar_figure in loose receipts petitioner has not established any business_purpose for these expenses nor whether scoe required her to attend a program for teachers whether scoe provided office supplies or whether scoe would reimburse her for the program for teachers or for the purchase of office supplies accordingly petitioner is not entitled to a deduction for teaching and office supply expenses x professional dues petitioner claimed an dollar_figure deduction for professional dues the parties have agreed that petitioner paid dollar_figure for the alleged expense petitioner’s tax summary report indicates that this expense relates to alleged payments to the university of la verne and to acsa petitioner has not established how these expenses relate to her business as an employee of scoe or why she might be required to pay them accordingly petitioner is not entitled to a deduction for professional dues expenses xi gifts the cost of gifts may be an ordinary and necessary business_expense if the gifts are connected with the taxpayer’s opportunity to generate business income bruns v commissioner tcmemo_2009_168 citing brown v commissioner t c memo where a business_purpose is established for the gift pursuant to sec_162 the business gift deduction is restricted to dollar_figure per donee per taxable_year sec_274 petitioner claimed an dollar_figure deduction for staff appreciation ie gifts to employees of scoe petitioner testified that she gives a christmas gift to everyone that works in her building and that she takes a deduction for it petitioner also testified that she claimed a deduction for a wedding gift certificate other so-called staff appreciation gifts included purchases from among others victoria’s secret frederick’s mail order bath body works sally beauty nordstrom direct and talbots petitioner has not satisfied the heightened substantiation requirements of sec_274 petitioner’s tax summary report lists numerous items as employee gifts but does not establish the business_purpose of the gifts many of the purported gifts appear to total more than dollar_figure and it is unclear to whom each gift was given and whether there was a business_purpose for it in fact the gifts appear to be personal furthermore petitioner has not established how or to what extent the gift items contributed to her income see bruns v commissioner supra accordingly petitioner is not entitled to a deduction for business_gifts b tax preparation fees sec_212 provides that there shall be allowed as a deduction all the ordinary and necessary expenses paid_or_incurred during the taxable_year in connection with the determination collection_or_refund_of_any_tax on schedule a attached to her return petitioner claimed dollar_figure for tax preparation fees however petitioner neither testified nor offered any documentary_evidence to establish that she paid this or any other amount in connection with the determination collection_or_refund_of_any_tax accordingly we sustain respondent’s determination disallowing a deduction for tax preparation fees c asset preservation expenses sec_212 allows as a deduction all the ordinary and necessary expenses paid_or_incurred during the taxable_year for the management_conservation_or_maintenance_of_property_held_for_the_production_of_income whether legal fees are deductible under sec_212 or nondeductible under sec_262 depends upon the origin of the claim with respect to which the fees were incurred and not upon its potential effects on the fortunes of the taxpayer see 372_us_39 hill v commissioner tcmemo_2010_268 on schedule a attached to her return petitioner claimed that she paid dollar_figure for legal expenses for asset preservation the claimed deduction is an aggregate of prepaid legal expenses of dollar_figure and the cost of a lawsuit filed against a moving company for damage to a rental property and to some personal_property the record is unclear as to what the term rental property means or whether it was income-producing property that petitioner owned or property she rented as her personal_residence nevertheless petitioner has failed to established that any portion of the legal expenses paid_or_incurred in was ordinary or necessary for the management_conservation_or_maintenance_of_property_held_for_the_production_of_income accordingly we sustain respondent’s determination disallowing petitioner any deduction for legal fees for asset preservation c accuracy-related_penalty under sec_6662 sec_6662 and b and provides that a taxpayer is liable for a 20-percent accuracy-related_penalty on any portion of an underpayment_of_tax required to be shown on a return attributable to inter alia negligence or disregard of rules or regulations or any substantial_understatement_of_income_tax the commissioner generally bears the burden of production for any penalty but the taxpayer bears the ultimate burden_of_proof sec_7491 116_tc_438 negligence is defined as any failure to make a reasonable attempt to comply with the provisions of this title and disregard includes any careless reckless or intentional disregard sec_6662 the regulations promulgated under sec_6662 provide that negligence includes any failure by the taxpayer to keep adequate books_and_records or to substantiate items properly sec_1_6662-3 income_tax regs an understatement of income_tax is defined as the excess of the amount of the tax required to be shown on the return for the taxable_year over the amount of the tax_shown_on_the_return see sec_6662 for purposes of sec_6662 there is a substantial_understatement_of_income_tax for any taxable_year if the amount of the understatement for the taxable_year exceeds the greater of percent of the tax required to be shown on the return for the taxable_year or dollar_figure see sec_6662 on her return petitioner reported total_tax of dollar_figure respondent has shown that the amount of the understatement exceeds percent of the tax required to be shown on the return or dollar_figure with respect to negligence petitioner did not maintain required records or substantiate deductions as required by the code accordingly absent an exception such as that found in sec_6664 petitioner would be liable for an accuracy-related_penalty sec_6664 provides that the accuracy-related_penalty is not imposed with respect to any portion of an underpayment as to which the taxpayer acted with reasonable_cause and in good_faith the determination of whether a taxpayer acted with reasonable_cause and in good_faith depends on the pertinent facts and circumstances and includes the knowledge and experience of the taxpayer and the reliance on the advice of a professional such as an accountant sec_1_6664-4 income_tax regs for a taxpayer to rely reasonably upon the advice of a tax adviser the taxpayer must at a minimum prove by a preponderance_of_the_evidence that the adviser was a competent professional with sufficient expertise to justify reliance the taxpayer provided necessary and accurate information to the adviser and the taxpayer actually relied in good_faith on the adviser’s judgment 115_tc_43 affd 299_f3d_221 3d cir petitioner asserts that she relied on the advice of an accountant in determining to deduct the items and amounts reported on her return petitioner however has failed to establish that her adviser was a competent professional that she provided necessary and accurate information to her adviser or that she actually relied in good_faith on the adviser’s judgment accordingly we sustain respondent’s determination to impose an accuracy-related_penalty under sec_6662 to reflect the foregoing decision will be entered under rule
